                         IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

 THOMAS EARL ANDREWS;
 RUTHELLEN SHEELIN; MADISON
 ANDREWS; THOMAS E. ANDREWS;
 ASHLEY POTH; DOES 1 THROUGH 10;
 and ROES 1 THROUGH 11

                        Plaintiffs,                   MEMORANDUM DECISION AND
                                                      ORDER
 v.

 DR. LIAM JOYCE; PRIERRETTE
 BAKER; SHARANPAL KAUR JOHAL;                        Case No. 2:19-CV-833-TS
 CARY S. COLLINS; THE TOBIAS
 GROUP LTD; MAXIMUS TRUST;                           District Judge Ted Stewart
 MASONDRA LLC; FANG TOOTH LLC;
 AND DOES 1 THROUGH 100; and ROES
 101 THROUGH 201

                        Defendants.



       This matter is before the Court on a Request to Issue Summons, (“Request”) two Motions

for a Temporary Restraining Order (“TRO”), a Motion for a Writ of Attachment, and a Motion

for Default Judgment by Plaintiff Thomas Earl Andrews (“Mr. Andrews”). Defendant Cary

Collins (“Mr. Collins”) has also filed a Motion for a Joint Stipulated Agreement and a Request

for Entry of Judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure. Mr.

Andrews and Mr. Collins purport to file these documents on behalf of themselves and their co-

plaintiffs and co-defendants. Both individuals are proceeding pro se and thus they may not file

on behalf of their co-plaintiffs and co-defendants. 1 Also, “[n]o corporation, association,

partnership or other artificial entity may appear pro se but must be represented by an attorney . . .




       1
           See DUCivR 83-1.3(c).
.” 2 Accordingly, the Court will address these Motions only as they relate to Mr. Collins and Mr.

Andrews.

        Plaintiffs are five pro se individuals who allege that Defendants swindled them out of

$300,000. 3 On October 29, 2019, Plaintiffs filed their Complaint and six days later filed the

Request. On November 25, 2019, Mr. Andrews filed a Notice of Lawsuit and Request for

Waiver of Summons which purports to show that Mr. Collins waived service for himself,

Prierrette Baker, and the entity defendants. 4 The purported waiver of service, however is

unsigned by Mr. Collins, and the purported signature page is a stipulation that Mr. Collins has

authority to act on his co-defendant’s behalf but does not mention waiver of service. 5

                                          I.      ANALYSIS

    A. Service of Process (Docket No. 3)

        Plaintiff relies on Rule 4(b) of the Federal Rules of Civil Procedure to support his

Request that the Court issue a summons to Defendants. Rule 4(b) instructs Plaintiff to “present a

summons to the clerk for signature and seal.” 6 Once Plaintiff presents a proper summons the

clerk must “sign, seal, and issue it to the plaintiff for service on the defendant.” 7 Accordingly,

Plaintiff’s Request may be granted by presenting a proper summons to the clerk’s office. To the

extent Plaintiff is requesting the Court effect service on his behalf, the Court denies that request

at this time.




        2
            Id.
        3
            See Docket No. 1 ¶ 47.
        4
            See Docket No. 14.
        5
            See id. at 14-1.
        6
            See FED. R. CIV. P. 4(b).
        7
            Id.

                                                  2
   B. Motions for ex parte TRO (Docket Nos. 5 & 10)

       Plaintiff asks this Court for an ex parte TRO to freeze Defendants’ assets. 8 Generally, an

ex parte TRO is sought in circumstances where the applicant would face immediate and

irreparable harm if the court waited for a preliminary injunction proceeding. 9 Rule 65(b)(1) of

the Federal Rules of Civil Procedure authorizes a Court to grant an ex parte TRO only if:

       (1) specific facts in an affidavit or a verified complaint clearly show that immediate
       and irreparable injury, loss, or damage will result to the movant before the adverse
       party can be heard in opposition; and (2) the movant’s attorney certifies in writing
       any efforts made to give notice and the reasons why it should not be required. 10

       As stated by the United States Supreme Court “the stringent restrictions imposed by . . .

Rule 65 . . . reflect the fact that our entire jurisprudence runs counter to the notion of court action

taken before reasonable notice and an opportunity to be heard has been granted both sides of a

dispute.” 11 Plaintiff has not provided the Court with a record of his efforts to give notice. Nor

has he adequately demonstrated why notice should not be required. In accord with Rule 65, the

Court declines to grant Plaintiff’s Motions.

   C. Remaining Motions (Docket Nos. 6, 12, 13, & 15)

       Plaintiff has filed a Motion for a Writ of Attachment 12 and a Motion for Default

Judgment. 13 Mr. Collins filed a Motion for Joint Stipulation Agreement and a Request for

Judgment under Rule 68 of the Federal Rules of Civil Procedure. 14 The Supreme Court has


       8
           See Docket No. 5, at 1; Docket No. 10, at 1.
       9
        Granny Goose Foods, Inc. v. Bhd. Of Teamsters and Auto Truck Drivers Local No. 70,
415 U.S. 423, 439 (1974).
       10
            FED. R. CIV. P. 65(b)(1).
       11
            Granny Goose Foods, Inc., 415 U.S. at 438–39.
       12
            See Docket No. 12.
       13
            See Docket No. 13.
       14
            See Docket Nos. 6, 15.

                                                   3
made abundantly clear that “[s]ervice of process . . . is fundamental to any procedural imposition

on a named defendant.” 15 “In the absence of service of process (or waiver of service by the

defendant), a court ordinarily may not exercise power over a party the complaint names as

defendant.” 16 Indeed, “[r]ule 68 . . . requires that a defendant must be made a party to the

ongoing litigation before he can make a valid offer to allow judgment to be entered against

him.” 17 “[O]ne becomes a party officially . . . only upon service of a summons or other

authority-asserting measure stating the time within which the party served must appear and

defend.” 18

         Each of these Motions suffers from the same fatal flaw; they are not ripe. Plaintiffs

have not served process on Defendants, and Defendants have not properly waived service

pursuant to Rule 4(d) of the Federal Rules of Civil Procedure because the purported waiver of

service is unsigned by Mr. Collins. The Court, therefore, does not have jurisdiction over

Defendants. 19 The Court advises Plaintiffs to serve process on Defendants or obtain valid

waivers so the Court may have personal jurisdiction over Defendants. As a note to Plaintiffs, the

Complaint was filed on October 29, 2019, and therefore under Rule 4(m), Plaintiffs have until

January 27, 2020, to complete service of process or to file a motion for a time extension. Failure

to do so may result in dismissal without prejudice. For these reasons, the Motions will be denied

without prejudice.



       15
            Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999).
       16
            Id.; see also FED. R. CIV. P. 4(a).
       17
            Felders v. Bairett, 885 F.3d 646, 652 (10th Cir. 2018) (emphasis in original).
       18
            Id. (quotation marks omitted).
       19
         See Omni Capital Int’l, Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104 (1987)
(“Before a federal court may exercise personal jurisdiction over a defendant, the procedural
requirement of service of summons must be satisfied.”).

                                                  4
                                     II.    CONCLUSION

       It is therefore

       ORDERED that Plaintiff’s Request to Issue Summons (Docket No. 3) is GRANTED, his

request for an Ex Parte Motion for Temporary Restraining Order (Docket Nos. 5 & 10) is

DENIED, his Motions for a Writ of Attachment and Default Judgment (Docket Nos. 12, & 13)

are DENIED without prejudice, and Mr. Collins’ Motion for a Joint Stipulation Agreement

(Docket No. 6) and Request for Judgment (Docket No. 15) are DENIED without prejudice.

       DATED December 9, 2019.



                                           BY THE COURT:




                                           Ted Stewart
                                           United States District Judge




                                              5
